COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Moon, Judge Annunziata and
          Senior Judge Hodges
Argued at Richmond, Virginia

HERBERT W. LUX, JR.

v.           Record No. 1353-93-2          MEMORANDUM OPINION *
                                    BY JUDGE ROSEMARIE P. ANNUNZIATA
COUNTY OF SPOTSYLVANIA                       AUGUST 1, 1995


             FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                     D. W. Murphey, Judge Designate
         Nicholas A. Pappas (Nicholas A. Pappas & Associates, on
         brief), for appellant.

         Ronald M. Maupin (Gardner, Maupin & Sutton, on brief), for
         appellee.



         In a jury trial, appellant was convicted of two counts of

using water for which he had neither paid nor obtained a license

to use in violation of the Spotsylvania County Code § 22-7(4).

On appeal, he contends that the evidence was insufficient to

support his convictions.    We disagree and affirm the convictions.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App 438, 443, 358 S.E.2d 415, 418 (1987).     "The jury's

verdict will not be disturbed on appeal unless it is plainly

wrong or without evidence to support it."     Traverso v.

Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721 (1988).

     Appellant, as a licensed builder in Spotsylvania County (the
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
County), obtained temporary water service from the County in 1990

during the construction of a dwelling at 5602 Glen Eagles Drive,

Fredericksburg, Virginia.      Generally, temporary water service was

supplied by the County during new home construction and only for

six months. 1     County ordinances require that the temporary water

service be converted to a permanent residential connection when

the house became occupied as a residence. 2

     County officials learned that appellant was residing in the

house without having obtained an occupancy permit.      Appellant had

not paid the required availability and connection fees of $5400

to convert the temporary water service to a permanent
              3
connection.
     1
       Section 22-78 of the Spotsylvania County Code provides in
pertinent part:

          For water required in building construction, the
     owner of the property upon which the building
     construction is taking place may make application for
     temporary water service upon filing an application and
     paying a flat fee of one hundred fifty dollars
     ($150.00) per connection plus cost plus twenty-five
     (25) percent. The period of temporary service shall be
     limited to six (6) months from the date of temporary
     water service installation.
     2
       Section 22-4(a) of the Spotsylvania County Code provides
in pertinent part:

          (a) The owners of all houses, buildings or
     properties used for human occupancy . . . shall be
     required to install suitable toilet and other
     disposable liquid waste facilitates therein, and to
     connect such facilitates directly with the public
     sewer, and to connect sources of water use to the
     public main.
     3
       Section 22-67 of the Spotsylvania County Code provides in
pertinent part:



                                    2
     Due to appellant's failure to pay the fees and the

expiration of the temporary water service, the County

disconnected appellant's water connection on January 31, 1992.

When County employees returned to 5602 Glen Eagles Drive on March

18, 1992, they discovered that a device had been installed in

appellant's water barrel to permit the extraction of water.    They

observed appellant removing the device from the water barrel

later that day.   On April 29, 1992, county employees saw a water

hose connecting appellant's house to the water barrel of an

adjacent vacant lot.   The hose was leaking, signaling officials

that water was being used at 5602 Glen Eagles Drive from the

water supply of the adjoining property.   At no time did the

County reconnect appellant's temporary water service, nor did it

give appellant permission to use County water after the

disconnection.
     Appellant was charged with violating § 22-7 of the


          The availability and connection fees for water
     service for single family residences are as follows:
               (1) Existing residence already having well
     system: An availability fee of one thousand nine
     hundred dollars ($1,900.00) plus a connection fee of
     three hundred dollars ($300.00), and an additional one
     hundred dollars ($100.00) to install the meter barrel.
               (2) New residence: An availability fee of
     one thousand nine hundred dollars ($1,900.00) plus a
     connection fee of three hundred dollars ($300.00), and
     an additional one hundred dollars ($100.00) to install
     the meter barrel.
               (3) New residence in subdivisions (set meter
     only): An availability fee of one thousand nine
     hundred dollars ($1,900.00) plus a connection fee of
     three hundred dollars ($300.00).



                                 3
Spotsylvania County Code by opening a water valve or pipe to use

County water when he had neither paid for nor obtained a license

to use the water. 4   From the evidence adduced at trial, the jury

could have concluded that appellant installed the device on the

water barrel at 5602 Glen Eagles Drive to extract water after the

County disconnected his temporary water service.    He never paid

the County the fee required to convert his account into a

permanent residential service.    Moreover, the jury could have

concluded that appellant obtained water from the water barrel of

the adjacent lot by connecting it to his house with a hose.

Thus, the evidence was sufficient to prove beyond a reasonable

doubt that appellant violated Spotsylvania County Code § 22-7(4)

on March 18 and April 29, 1992.    Appellant's subsequent attempts

to pay for the water used did not absolve him of these

intentional violations.
     Further, the appellant's convictions may not be reversed as

a result of his filing a Chapter 7 Bankruptcy Petition

immediately prior to the County's disconnection of his water.

Appellant argues that the discharge of the $5400 debt he owed to

the County entitled him to permanent residential water service

without having to pay for it.

     4
       Section 22-7 of the Spotsylvania County Code provides in
pertinent part: "It shall be unlawful for any person to: . . .
(4) Remove or injure any pipe, fire hydrant, or valve or open any
of them so as to waste the water or to use the water for a
purpose for which he has neither paid nor obtained a license to
use it."




                                  4
     However, without objection from appellant, the jury was

instructed:   "If you find from the evidence that the Defendant

had only a temporary water account, then the Bankruptcy

proceedings have no applicability to this case and said

Bankruptcy proceedings shall be disregarded."    Instructions given

without objection by appellant became the law of the case.     See

Infant C. v. Boy Scouts of America, 239 Va. 572, 579, 391 S.E.2d
322, 326 (1990).   As appellant has conceded, there was no

evidence that his water service was anything but temporary.    When

we apply the law of the case to the evidence, therefore, the

bankruptcy proceedings have no relevance.
     Furthermore, the discharge of the debt only prevented the

County from pursuing a judgment against appellant.   It in no way

obligated the County to provide appellant the permanent

residential service for which he had not paid.    See Arkansas Real

Estate Commission v. Veleto, 303 Ark. 475, 479, 798 S.W.2d 52, 55

(1990).

     Finally, appellant's argument that the disconnection of his

water supply violated the automatic stay protection afforded by

Section 362 of the Bankruptcy Code is without merit.   One of the

exceptions to the automatic stay protection is 11 U.S.C.

§ 362(b)(4), which permits a governmental unit to act pursuant to

its police or regulatory power during the pendency of the

automatic stay.    Section 362(b)(4) lifts the restraints of the

automatic stay and permits governmental action to protect the



                                  5
public health and safety but not to protect a pecuniary interest

of the governmental unit.   In re Lux, 159 B.R. 458, 460 (Bankr.

E.D. Va. 1992).

       In cutting off appellant's water, the County acted to

protect the health and safety of its residents by enforcing its

ordinances.   Appellant had not complied with the ordinance

requiring all persons to obtain an occupancy permit before

occupying a new residential dwelling.   Therefore, the County was

not in violation of the automatic stay when it cut off

appellant's water.
     For the reasons stated, we affirm appellant's convictions.

                                                   Affirmed.




                                 6